Title: To James Madison from Louis-Marie Turreau de Garambouville, 6 July 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore Le 6 juillet 1808.

Je fais passer en France M Petry premier Secretaire de la Legation.  L’importance des dépêches dont il est porteur et des instructions que je lui donne exige qu’il parte par la Voye La plus Sûre et la plus prompte, et je désirerais consequemment que ce Fut par Le batiment que Le Gouvernement fait partir de Washington Le 16 de ce mois.  Il me Semble, Monsieur, qu’en ajoutant a cette démarche tout le Secret qu’on peut aisement lui conserver  que jai recommandé a M Petry, elle ne présente aucun inconvenience, du moins suis-je assuré qu’elle ne peut en offrir d’assez graves pour Balanser l’interêt que comporte Le voyage du premier Secretaire de La Legation Franςaise; Voyage que les circonstances rendent indispensable, et peut être plus important encore pour Le Gouvernement federal que pour Le Gouvernement franςais Luy même.
J’ajouterai a cette observation, Monsieur, que désirant avoir une reponse aux depêches que J’envoye a Paris, a L’ouverture du Congrès prochain ou du moins dans les premiers momens de Sa Session, Vous Concevez qu’il n’y a pas de tems a perdre,  jai L’honneur de vous repeter que Cette démarche  comporte Le plus grand des Interêts.  Agréez Monsieur, un nouvel hommage de ma haute Consideration.

Turreau

